PER CURIAM:
1) Order of the Court of Common Pleas of Philadelphia County is affirmed insofar as it sustains Appellee’s preliminary objections to that portion of Appellant’s suit referring to a no-fault claim.
2) Appellant’s appeal from that portion of the order of the Court of Common Pleas of Philadelphia County which permitted Appellant to file a petition to compel the appointment of an arbitrator unless Appellee appointed an arbitrator is quashed as being an attempted appeal from an interlocutory order of the trial court.
*5693) Appellant is granted twenty days from the date of receipt of the record by the trial court within which to file a petition to compel the appointment of an arbitrator unless within said time Appellee appoints an arbitrator.